DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9, 11-13 are pending.
Claims 1-3, 13 are under examination on the merits.
No claims are amended, canceled or newly added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The first rejection of claims 1-3, 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in the previous action is withdrawn in view of applicant’s amendment to claim 1. The amendment specifies that the fluorine content is with reference to the chemical composition of the polymer foam.

The further rejection of claim 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in the previous action is repeated and maintained herein. Claim 2 recites “wherein at least 20% of the fluorine content is present as CF3 groups.” This is indefinite because there is not a unit associated with 20%. It could be weight %, mol %, etc. Since the specification appears to use 

Claim Rejections - 35 USC § 102/103
The rejections of claims 1, 3 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 2015-034255 by Kaida et al as evidenced by “Perfluorinated Polymers, Perfluorinated Ethylene–Propylene Copolymers” by Gangal et al is withdrawn in view of applicant’s argument. The argument p.9 paragraph 2 of Remarks submitted 5/11/21 is convincing because Kaida is silent as to the homogeneous distribution of cells in his foam. However, a new 103 rejection is set forth below over JP 2015-034255 by Kaida et al as evidenced by “Perfluorinated Polymers, Perfluorinated Ethylene–Propylene Copolymers” by Gangal et al in view of US 20160005506 by Isaka.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-034255 by Kaida et al as evidenced by “Perfluorinated Polymers, Perfluorinated Ethylene–Propylene Copolymers” by Gangal et al and in view of US 20160005506 by Isaka. 
Kaida describes a crystalline fluororesin foam. 
Regarding claim 1, Kaida describes a fluorinated polymer foam (overview). For example, Kaida describes an “FEP” foam which is a copolymer of tetrafluoroethylene (TFE) and hexafluoropropylene (HFP) (paragraph 23). The amount of TFE is 50-98 mol% and amount of HFP is 2-50 mol% (paragraph 23). 
Regarding the instantly claimed density, Kaida has an example in which the FEP expands by 1.19x (Table 4). Gangal describes the density of FEP as 2.14-2.17 g/cm3 (p.6 final paragraph). Thus an increase in volume of 1.19x means a foam with a density of about 1.79-1.82 g/cm3. The increase in volume also meets the instantly claimed percentage absolute foam expansion. 
Regarding the instantly claimed free surface energy, Kaida is silent as to this property. The instant specification attributes the property to the identity of the material as “highly fluorinated” and to micro- or nano- scale roughness which ensures air is held on the surface (instant publication paragraph 6). Since Kaida has an average cell size of 200nm or less (paragraph 7), it meets the nano-scale roughness aspect. It is also highly fluorinated, as described in above paragraphs devoted to fluorine content. Kaida therefore describes all instant attributes which are described as affecting free surface energy. Both the instant and Kaida are nanostructured polymer foams (see cell size addressed in the paragraph below). Due to these factors, one of ordinary skill would reasonably expect the amount of free surface energy in Kaida to at least overlap with that claimed. 
Regarding the cavities with dimensions instantly claimed, Kaida describes an average cell size of 200 nm or less (paragraph 7). Kaida does not describe a broad cell size distribution, and emphasizes a lack of haze (paragraph 26). Haze is evidence of larger-sized cells (e.g. paragraph 73 comparative example). Therefore, one of ordinary skill would reasonably expect most cavities to be less than 5 microns. 
Regarding the numerical ranges of claim 1, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to 
Regarding the claim phrase “cavities…homogeneously distributed” Kaida does not directly state that his cavities are homogeneously distributed. However, Kaida does state that nucleating agents may be added to his composition (paragraph 25). 
Isaka describes a fluoropolymer foam material.
Regarding the homogeneous distribution, Isaka states that nucleating agent may be added to a foam for the purpose of making cells fine and for uniform distribution of cells, which equalizes the shape and properties of the resultant fluororesin foam (paragraph 3, 5). Isaka describes the nucleating agent as used with the foaming agent carbon dioxide (paragraph 137), also used in Kaida. It would be obvious to one of ordinary skill to add a nucleating agent according to Isaka to achieve uniform distribution of cells (i.e. homogeneity) and thus achieve equality in the foam shape and properties in Kaida’s foam.


Regarding claim 2, Kaida describes an FEP foam, a copolymer of TFE and HFP, wherein the amount of TFE is 50-98 mol% and amount of HFP is 2-50 mol% (paragraph 23). HFP, hexafluoropropylene, has a pendent –CF3 group. At the upper limit of amount of HFP, 30% of the fluorine content is present as -CF3 groups. This overlaps with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because Kaida describes values overlapping with the claimed range.

Regarding claim 3, Kaida describes broadly good light transmission through his foam and a lack of haze (overview, paragraph 26, 28) but is silent as to the instantly claimed parameters. The instant specification does not measure this property for any comparative examples. The instant specification attributes the transmissivity to the small dimensions of the foam cells, specifically when they are “smaller than the wavelength of the visible spectrum, the polymer foam appears to be optically transparent” (instant publication paragraph 41). 
Kaida describes up to zero haze (paragraph 26), and average cell size smaller than 400 nm (200 nm or less, paragraph 7), the claimed visible spectrum minimum value. Since Kaida describes these factors, a fluoropolymer foam with –CF3 groups as instantly described, and the instant specification does not set forth any examples which fail the claimed range, the property is expected to at least overlap in Kaida. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because Kaida describes values overlapping with the claimed range.  


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-034255 by Kaida et al as evidenced by “Perfluorinated Polymers, Perfluorinated Ethylene–Propylene Copolymers” by Gangal et al, in view of US 20160005506 by Isaka, in further view of “Perfluorinated Polymers, Perfluorinated Ethylene–Propylene Copolymers” by Gangal et al.
Kaida is described above.
Regarding claim 13, Kaida describes his material as useful as a membrane structure and in “agricultural vinyl house” but is silent as to specifically a coating. Gangal, who describes FEP copolymers, states that they are used as a film for solar collector windows because FEP has excellent weatherability 


Response to Arguments
Applicant’s argument p.6 section B of Remarks submitted 5/11/21 has been considered and is partially persuasive. Applicant has amended claim 1 to clarify the fluorine content, which was the phrase subject to 112 rejection in that claim. 
However, applicant has not amended claim 2. Applicant has argues that a person of ordinary skill would understand that the fluorine content would be molar if it were measured by NMR. This is not found convincing because there are no such requirements in the claim and there is no specific definition of “fluorine content” as being a molar percentage in the specification. The bounds of the claim are not specific to molar percentage and are ambiguous. See rejection above. 

Applicant’s argument p.7 final paragraph has been considered but is not persuasive. Applicant states that the Examiner has merely pointed to elements in different sections of Kaida and the lack of comparative examples without reasoning or association with the claimed features. This is not found convincing. The 102/103 rejection of claims 1 and 3 gives the association/reasoning found explicitly in the instant specification with regards to free surface energy. Repeating here, the instant specification attributes free surface energy to micro-or nanoscale roughness and high fluorination (instant publication paragraph 6). With regard to the light transmission of claim 3, again the rejection points to the instant specification itself for what kind of foam would have the claimed light transmission (instant publication paragraph 41). The associations and reasoning set forth in rejection are the basis for why one of ordinary skill would expect Kaida's foam to overlap with that claimed. 

Applicant’s argument p.8 final paragraph has been considered but is not persuasive. Applicant cites literature stating that ETFE, FEP and PFA have free surface energies higher than that of claim 1. This is not found convincing because, as the instant specification outlines and has been cited in rejection, the surface energy depends on the nano- or micro- scale roughness of the subject. The cited art describes solids- not foams- which are not described as nano- or micro-scale rough (Lee p.4818 col 1 Materials; Bernett p.1292 abstract and col 1 final paragraph). One of ordinary skill, according to the instant specification, would not expect these solid fluoropolymers to exhibit the claimed surface energy because they do not have the requisite roughness.

The literature set forth by applicant is thus close but not relevant to the instantly claimed material. This highlights the lack of institutional resources regarding the free surface energy of the claimed fluoropolymer foams. The Office thus compares the instant specification to the prior art to judge whether or not the free surface energy would be expected in the prior art. On this basis the applied prior art is expected to have the claimed property.

Applicant’s argument p.9 paragraph 2 has been considered and is partially persuasive. Applicant states that there is not a statement in Kaida regarding the homogeneity of the cavities. This aspect of applicant’s argument is convincing, and the current rejections address the homogeneous distribution of cells via Kaida in view of Isaka. 
The rest of applicant’s argument regarding transparency is moot, as claim 1 does not have any claim language with regard to transparency.

Applicant’s argument p.10 has been considered and is not persuasive. Applicant states that Kaida does not state that his foam has the instantly claimed transmission property. This is not found 
The Office has set forth reasons why Kaida would be expected to have the claimed property of transmission- linking structure, chemical composition and the instant examples. Applicant has not set forth any reason why Kaida would not have the claimed property. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA H ROSEBACH whose telephone number is (571)270-7154.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHRISTINA H.W. ROSEBACH/               Examiner, Art Unit 1766                                                                                                                                                                                         /MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766